                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                      §
 BRAZOS LICENSING AND                             §
 DEVELOPMENT,                                     §        CIVIL ACTION NO. 6:20-cv-539
                                                  §
        Plaintiff,                                §          JURY TRIAL DEMANDED
                                                  §
 v.                                               §
                                                  §
 HUAWEI TECHNOLOGIES CO., LTD.,                   §
 HUAWEI TECHNOLOGIES USA INC.,                    §
 HUAWEI DEVICE CO. LTD. (F/K/A                    §
 HUAWEI DEVICE (DONGGUAN) CO.),                   §
 HUAWEI DEVICE (SHENZHEN) CO.,                    §
 LTD. (F/K/A HUAWEI DEVICE CO.,                   §
 LTD.), HUAWEI DEVICE USA, INC.                   §
                                                  §
        Defendants.


                           ORIGINAL COMPLAINT FOR PATENT
                                   INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Brazos” or “Plaintiff”), by and through its attorneys, files this Complaint for Patent

Infringement against Defendants Huawei Technologies Co., Ltd., Huawei Technologies USA

Inc., Huawei Device Co. Ltd. (f/k/a Huawei Device (Dongguan) Co.), Huawei Device

(Shenzhen) Co., Ltd. (f/k/a Huawei Device Co., Ltd.), and Huawei Device USA, Inc.

(collectively “Huawei” or “Defendants”) and alleges:

                                   NATURE OF THE ACTION
       1.       This is a civil action for patent infringement arising under the Patent Laws

 of the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                  1
                                         THE PARTIES
      2.       Brazos is a limited liability corporation organized and existing under the laws

of Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

      3.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a

Chinese corporation that does business in Texas, directly or through intermediaries, with a

principal place of business at Bantian, Longgang District, Shenzhen 518129, People’s

Republic of China.

      4.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established

place of business at 2391 NE Interstate 410 Loop, San Antonio, TX 78217. Huawei

Technologies USA, Inc. is authorized to do business in Texas and may be served via its

registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201-3136.

      5.       Upon information and belief, Defendant Huawei Device Co. Ltd. (formerly

known as Huawei Device (Dongguan) Co.) is a Chinese corporation that does business in

Texas, directly or through intermediaries, and maintains a principal place of business in No.2

of Xincheng Road, Songshan Lake Zone, Dongguan, Guangdong 523808, People’s

Republic of China.

      6.       Upon information and belief, Huawei Device (Shenzhen) Co., Ltd. (formerly

known as Huawei Device Co., Ltd.) is a wholly-owned subsidiary of Defendant Huawei

Device Co. Ltd. is a Chinese corporation that does business in Texas, directly or through

intermediaries, and maintains a principal place of business in Bantian, Longgang District,

Shenzhen 518129, People’s Republic of China.



                                                  2
        7.       On information and belief, Defendant Huawei Device USA, Inc., is a Texas

 corporation with a principal place of business located at 5700 Tennyson Parkway, Suite 600,

 Plano, Texas 75024. Huawei Device USA, Inc. is authorized to do business in Texas and

 may be served via its registered agent, CT Corporation System, 1999 Bryan Street, Suite

 900, Dallas, Texas 75201-3136.

        8.       All of the Defendants operate under and identify with the trade name

 “Huawei.” Each of the Defendants may be referred to individually as a “Huawei Defendant”

 and, collectively, Defendants may be referred to below as “Huawei” or as the “Huawei

 Defendants.”

                              JURISDICTION AND VENUE
       9.       This is an action for patent infringement which arises under the Patent Laws

of the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       10.      This Court has jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

       11.      This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

traditional notions of fair play and substantial justice because Huawei has established

minimum contacts with the forum. For example, on information and belief, Huawei

Defendants have committed acts of infringement in this judicial district, by among other

things, selling and offering for sale products that infringe the asserted patent, directly or

through intermediaries, as alleged herein.




                                                   3
       12.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C.

§§1391(b), (c)(3), and 1400(b) because Huawei Technologies USA Inc. and Huawei Device

USA Inc. have committed acts of infringement in this judicial district and have a regular

and established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Huawei Technologies USA Inc. and Huawei Device

USA Inc. have sold or offered to sell the Accused Products in this judicial district and have

employees or agents that operate Huawei equipment in this judicial district, including at

189 CR 265, Georgetown, TX 78626, 1150 S Bell Blvd, Cedar Park, TX 78613, 1399 S A

W Grimes Blvd, Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050 Rabbit Hill

Rd, Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd, Round Rock, TX 78664,

4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy, Leander, TX 78641, 1101 N Industrial Blvd, Round Rock, TX 78681, 506

McNeil Rd, Round Rock, TX 78681, 3210 Chisholm Trail Rd, Round Rock, TX 78681,

112 Roundville Ln, Round Rock, TX 78664, 202 Central Dr W, Georgetown, TX 78628,

3595 E Hwy 29, Georgetown, TX 78626, 1402 W Welch St, Taylor, TX 76574, 3801 Oak

Ridge Dr, Round Rock, TX 78681, 1957 Red Bud Ln #B, Round Rock, TX 78664, 6603 S

Lakewood Dr, Georgetown, TX 78633, 500 W Front, Hutto, TX 78634.

                          COUNT ONE - INFRINGEMENT OF
                               U.S. PATENT NO. 8,200,224
       13.      Brazos re-alleges and incorporates by reference the preceding paragraphs

of this Complaint.

       14.      On June 12, 2012, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,200,224 (“the ’224 Patent”), entitled “Handover Method

and Apparatus Thereof.” A true and correct copy of the ’224 Patent is attached as Exhibit

A to this Complaint.
                                                    4
        15.      Brazos is the owner of all rights, title, and interest in and to the ’224 Patent,

 including the right to assert all causes of action arising under the ’224 Patent and the right

 to any remedies for the infringement of the ’224 Patent.

        16.      Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the

 United States, including within this judicial district, products such as, but not limited to,

 Huawei network elements, Huawei LTE routers, Huawei smartphones, Huawei smart home

 devices, Huawei Trunking Handsets and Terminals, Huawei software for LTE eNodeB

 (collectively, the “Accused Products”).

        17.    The Accused Products include, but are not limited to, Huawei network elements

 (e.g., DBS3900 Distributed Base Stations), Huawei LTE routers (e.g., B310 LTE CPE),

 Huawei smartphones (e.g., Huawei Mate 30), Huawei smart home devices (e.g., E5330),

 Huawei Trunking Handsets and Terminals (e.g., EP720 Broadband Trunking Handset),

 Huawei software for LTE eNodeB (e.g., Huawei 3900 Series LTE eNodeB Software).

        18.      Huawei provides devices and products (e.g., base stations, etc.) which support

 Long Term Evolution (LTE) connectivity feature. Some of these devices supporting LTE.




https://e.huawei.com/us/products/wireless/elte-trunking/network-element/dbs3900

        19.      Huawei provides an outdoor macro base station supporting LTE.


                                                      5
       https://e.huawei.com/us/products/wireless/gsm-r/radio-access-network/bts3900a

        20.     Huawei provides LTE routers and mobile devices.




https://consumer.huawei.com/en/support/4g-lte-routers/lte-cpe-b310/




                                                  6
https://consumer.huawei.com/en/phones/p30-pro/specs/

        21.      Huawei base station and other LTE devices like user equipment (i.e., UEs)

 support the handover process. Huawei base station can handover the UE to the target base

 station to provide seamless connectivity.




                                                  7
https://www.scribd.com/document/134164391/LTE-Handover-Troubleshooting-Guide-pdf.

       22.      Long Term Evolution (LTE) with Evolved Universal Terrestrial Radio Access

Network (E-UTRAN) constitutes a telecommunication system for mobile devices and data

terminals/nodes (or a plurality of base stations).




                                                     8
Radio Resource Control (RRC) sublayer in E-UTRAN (or, LTE) mobile communication system
provides mobility functions such as handover, context transfer at handover, etc. in base stations.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf.
         23.     In RRC_Connected state, a User Equipment (or, UE) has an E-UTRAN-RRC

 connection with a cell (or base station). The E-UTRAN communication system knows the

 connection between a UE and a cell. The communication network in this state decides which

 UE shall connect to which cell. As a result, handover takes place to facilitate such connections

 and seamless connectivity. (




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300p.




                                                     9
pdf
https://www.etsi.org/deliver/etsi_ts/136300_136399/136331/15.03.00_60/ts_136331v150300
p.pdf


        24.     UEs (or mobile stations) monitor target eNodeBs for the handover process

 which is controlled by LTE base stations (“eNodeBs”). LTE mobility functionality is

 configured by the network and is carried out by eNodeBs that are in communication with the

 UEs.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         25.     When a UE establishes radio bearers, the eNodeB delivers the neighboring

 cell measurement configuration to the UE by using the RRC Connection Reconfiguration

 message. UE performs neighboring cell measurements and sends details to source eNodeB.




                                                  10
https://www.scribd.com/document/182810551/ANR-Feature-Huawei.

        26.     RRC sublayer inherently provides UE measurement reporting and control

 function.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         27.     The source eNodeB (i.e., base station) receives measurement reports from UE

 via established RRC connection, as shown in step 2.




                                                  11
https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf.
         28.     UE sends measurement quantities such as RSRP, RSRQ, RSSI, etc. within

 its measurement report to support mobility.




                                                12
https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf.
         29.     These measurement quantities include signal quality values from neighboring

 cells and can be provided in measurement reports to initiate handover.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf




                                                   13
https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         30.     After receiving measurement reports from UE, the source eNodeB selects a

 target eNodeB from the target candidates' list for Handover Decision (or HO Decision).




https://www.honorcup.ru/upload/iblock/164/6.pdf,




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         31.     Source eNodeB receives the measurement report from the UEBased on the

 measurement report, source eNodeB selects the target base station for handover.




                                                   14
https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf.

         32.      Huawei source base station receives the measurement report from UE. The

   UE measurement report consists of a list of target base stations. The source base station

 selects the most suitable target base station from the said list to initiate the handover process




https://www.scribd.com/presentation/228456406/5-LTE-ERAN6-0-Handover-Feature-
ISSUE1-00




                                                      15
https://www.scribd.com/presentation/228456406/5-LTE-ERAN6-0-Handover-Feature-
ISSUE1-00


        33.      After selecting the target base station from the UE measurement report. The

 source base station sends the handover request to the target base station.




https://www.scribd.com/document/182810551/ANR-Feature-Huawei




                                                     16
https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         34.     The Handover Request message includes information to prepare target

 eNodeB for handover.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         35.     Source eNodeB sends a handover request to target eNodeB. Target eNodeB

 responds to the handover request.




https://www.scribd.com/document/182810551/ANR-Feature-Huawei
                                             17
        36.      The target eNodeB responds with a Handover Request Acknowledgement

 message when the Handover preparation is completed successfully.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         37.     In case the requested handover fails due to any reason (e.g., no resources are

 available on the target side), the target eNodeB responds with a Handover Preparation Failure

 message. In such a case, the source eNodeB and UE retains some context information to enable

 the return of UE.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf.
         38.     The context kept enables the re-initiation of the Handover process.




                                                    18
https://www.etsi.org/deliver/etsi_ts/136300_136399/136331/15.03.00_60/ts_136331v150300
p.pdf
         39.     The source eNodeB and UE maintain some context (e.g., C-RNTI) to return

 of UE in case of Handover failure.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         40.     When handover fails, the source eNodeB receives a Handover Preparation

 Failure message from target eNodeB. This facilitates the source eNodeB to coordinate with

 UE to re-initiate the handover process using the context kept for this purpose.




                                                    19
https://www.etsi.org/deliver/etsi_ts/136300_136399/136331/15.03.00_60/ts_136331v150300
p.pdf
         41.     In the case of handover failure, the source eNodeB tries the next target until it

 gets the succeed feedback or wait for the second measurement report from the UE. Based on

 said set of the target base stations, source eNodeB can proceed with the next attempt for the

 handover.




https://www.scribd.com/presentation/228456406/5-LTE-ERAN6-0-Handover-Feature-
ISSUE1-00

         42.     In the case of handover failure source eNodeB wait for the second

 measurement report from the UE and based on said report source eNodeB can proceed with

 the next attempt for the handover.




                                                      20
https://www.scribd.com/presentation/228456406/5-LTE-ERAN6-0-Handover-Feature-
ISSUE1-00


        43.      After detecting handover preparation failure for the first time, the source

 eNodeB initiates another handover preparation with a new target eNodeB by sending a new

 Handover Request message.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         44.     The measurement reports transmitted by UE to source eNodeB provide signal

 quality information about the neighboring stations, which helps in deciding the target eNodeB

 for handover. This way the set of candidate base stations may also include base stations

 monitored from measurement reports.




                                                   21
https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         45.     In case of handover failure source eNodeB waits for the second measurement

 report from the UE and based on said report source eNodeB can select a set of candidate base

 stations.




https://www.scribd.com/presentation/228456406/5-LTE-ERAN6-0-Handover-Feature-
ISSUE1-00
         46.     The target eNodeB sends Handover Request Acknowledgement message in

 response to Handover Request message from source eNodeB.




                                                   22
https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         47.     The target eNodeB sends Handover Request Acknowledgement message to

 source eNodeB only when handover preparation and handover resource allocation is

 successful. In case of failure, the target eNodeB sends the Handover Preparation Failure

 message.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         48.     Thus, handover preparation is complete when source eNodeB receives

 Handover Request Acknowledgement message from the selected target eNodeB (or, target

 station). The Handover Request Acknowledgement message confirms that the handover

 preparation has not failed and ensures the selection of target eNodeB for handover.



                                                   23
https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         49.     After receiving the Handover Request Acknowledgement for successful

 handover preparation, the handover process is started by the initiation of data forwarding. The

 target eNodeB generates an RRC message (e.g., RRCConnectionReconfiguration message) to

 perform handover. This message includes parameters required for handover, and it is sent by

 source eNodeB to the UE. The UE uses these parameters sent by the source eNodeB to perform

 handover.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         50.     The source eNodeB sends Handover Request message to target eNodeB to

 initiate handover procedure. The Handover Request messages (or, first and second request)

                                                    24
 sent by source eNodeB include bearers' information of the UE to be set up by the target

 eNodeB during handover.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         51.     For example, the bearer can be Radio Access Bearer (e.g. E-RAB).




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
              52.      Handover preparation is re-initiated after failure for the first time




https://www.scribd.com/presentation/228456406/5-LTE-ERAN6-0-Handover-Feature-
ISSUE1-00




                                                   25
        53.      When the communication network decides to retrieve additional information

 for handover, the UE again performs the relevant measurements similar to the first time to

 provide measurement reports.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf


        54.      UE measurement reporting is an inherent function of RRC for handover




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf
         55.     The measurement reports contain quantities that relate to the signal quality of

 neighboring cells (or candidate base stations).

                                                     26
https://www.etsi.org/deliver/etsi_ts/136300_136399/136331/15.03.00_60/ts_136331v150300
p.pdf
         56.     The measurement reports transmitted by UE to source eNodeB provide signal

 quality information about the neighboring stations, which helps in deciding the target eNodeB

 for handover. This way the set of candidate base stations may also include base stations

 monitored from measurement reports.




https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_136300v150300
p.pdf

        57.       In view of preceding paragraphs, each and every element of at least claim 1

 of the ’224 Patent is found in the Accused Products.

        58.       Huawei has and continues to directly infringe at least one claim of the ’224

 Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for

 sale, importing, and/or distributing the Accused Products in the United States, including

 within this judicial district, without the authority of Brazos.




                                                       27
       59.       Huawei has received notice and actual or constructive knowledge of the ’224

Patent since at least the date of service of this Complaint.

       60.       Since at least the date of service of this Complaint, through its actions,

Huawei has actively induced product makers, distributors, retailers, and/or end users of the

Accused Products to infringe the ’224 Patent throughout the United States, including within

this judicial district, by, among other things, advertising and promoting the use of the Accused

Products in various websites, including providing and disseminating product descriptions,

operating manuals, and other instructions on how to implement and configure the Accused

Products. Examples of such advertising, promoting, and/or instructing include the documents

at:

  •   https://e.huawei.com/us/products/wireless/elte-trunking/network-element/dbs3900
  •   https://e.huawei.com/us/products/wireless/gsm-r/radio-access-network/bts3900a
  •   https://consumer.huawei.com/en/support/4g-lte-routers/lte-cpe-b310/
  •   https://consumer.huawei.com/en/phones/p30-pro/specs/
  •   https://www.honorcup.ru/upload/iblock/164/6.pdf
  •   https://www.scribd.com/document/134164391/LTE-Handover-Troubleshooting-
      Guide-pdf
  •   https://www.etsi.org/deliver/etsi_ts/136300_136399/136300/15.03.00_60/ts_13630
      0v150300p.pdf
  •   https://www.etsi.org/deliver/etsi_ts/136300_136399/136331/15.03.00_60/ts_13633
      1v150300p.pdf
  •   https://www.scribd.com/document/182810551/ANR-Feature-Huawei
  •   https://www.scribd.com/presentation/228456406/5-LTE-ERAN6-0-Handover-
      Feature-ISSUE1-00

       61.       Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’224 Patent by having others sell, offer for sale, or

use the Accused Products throughout the United States, including within this judicial district,

with knowledge that the Accused Products infringe the ’224 Patent. The Accused Products are

especially made or adapted for infringing the ’224 Patent and have no substantial non-




                                                     28
infringing use. For example, in view of the preceding paragraphs, the Accused Products

contain functionality which is material to at least one claim of the ’224 Patent.

                                          JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                 REQUEST FOR RELIEF

        WHEREFORE, Brazos respectfully requests that the Court:

        (A)     Enter judgment that Huawei infringes one or more claims of the ’224 Patent

 literally and/or under the doctrine of equivalents;

        (B)     Enter judgment that Huawei has induced infringement and continues to

 induce infringement of one or more claims of the ’224 Patent;

        (C)     Enter judgment that Huawei has contributed to and continues to contribute

 to the infringement of one or more claims of the ’224 Patent;

        (D)     Award Brazos damages, to be paid by Huawei in an amount adequate to

 compensate Brazos for such damages, together with pre-judgment and post-judgment

 interest for the infringement by Huawei of the ’224 Patent through the date such judgment

 is entered in accordance with 35 U.S.C. §284, and increase such award by up to three times

 the amount found or assessed in accordance with 35 U.S.C. §284;

        (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and

        (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

 additional relief as is deemed appropriate by this Court.




                                                       29
Dated: June 17, 2020    Respectfully submitted,

                       /s/ James L. Etheridge

                       James L. Etheridge
                       Texas State Bar No. 24059147
                       Ryan S. Loveless
                       Texas State Bar No. 24036997
                       Travis L. Richins
                       Texas State Bar No. 24061296
                       ETHERIDGE LAW GROUP, PLLC
                       2600 E. Southlake Blvd., Suite 120 / 324
                       Southlake, Texas 76092
                       Telephone: (817) 470-7249
                       Facsimile: (817) 887-5950
                       Jim@EtheridgeLaw.com
                       Ryan@EtheridgeLaw.com
                       Travis@EtheridgeLaw.com


                       COUNSEL FOR PLAINTIFF




                              30
